UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-06083 Name of Registrant: Vanguard Ohio Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 28, 2013 Item 1: Schedule of Investments Vanguard Ohio Tax-Exempt Money Market Fund Schedule of Investments As of February 28, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (101.0%) Ohio (100.0%) Akron OH BAN 1.375% 3/14/13 1,500 1,500 1 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children's Hospital Medical Center of Akron) TOB VRDO 0.100% 3/7/13 LOC 3,990 3,990 Akron OH Income Tax Revenue (Community Learning Centers) 5.000% 12/1/13 (Prere.) 6,300 6,529 Akron OH Income Tax Revenue BAN 1.125% 11/14/13 1,500 1,507 2 Akron OH Income Tax Revenue BAN 1.125% 3/13/14 1,600 1,612 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.110% 3/1/13 LOC 3,800 3,800 Avon OH BAN 1.000% 6/27/13 3,000 3,006 Avon OH Local School District BAN 1.350% 4/11/13 1,250 1,252 Bowling Green OH State University Revenue 5.250% 6/1/13 (Prere.) 1,345 1,362 Butler County OH BAN 0.400% 8/1/13 2,000 2,000 1 Cincinnati OH City School District GO TOB VRDO 0.110% 3/7/13 12,260 12,260 1 Cincinnati OH City School District GO TOB VRDO 0.120% 3/7/13 5,000 5,000 1 Cleveland OH Water Works Revenue TOB VRDO 0.100% 3/7/13 7,420 7,420 1 Cleveland OH Water Works Revenue TOB VRDO 0.110% 3/7/13 9,950 9,950 Cleveland OH Water Works Revenue VRDO 0.110% 3/7/13 LOC 2,500 2,500 Cleveland State University OH Revenue 5.000% 6/1/13 (Prere.) 1,190 1,204 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.110% 3/7/13 LOC 2,445 2,445 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.110% 3/7/13 2,400 2,400 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.120% 3/7/13 7,115 7,115 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.120% 3/7/13 5,810 5,810 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Housing Corp. Project) VRDO 0.100% 3/7/13 LOC 2,750 2,750 Columbus OH BAN 1.500% 11/21/13 2,750 2,776 Columbus OH GO 1.250% 6/1/13 340 341 Columbus OH GO 5.000% 7/1/13 3,340 3,394 1 Columbus OH GO TOB VRDO 0.120% 3/7/13 4,360 4,360 Columbus OH GO VRDO 0.100% 3/7/13 4,575 4,575 Columbus OH Regional Airport Authority Airport Revenue (OASBO Expanded Asset Program) VRDO 0.110% 3/7/13 LOC 3,445 3,445 Columbus OH Regional Airport Authority Airport Revenue (OASBO Expanded Asset Program) VRDO 0.110% 3/7/13 LOC 2,995 2,995 Columbus OH Regional Airport Authority Airport Revenue (OASBO Expanded Asset Program) VRDO 0.110% 3/7/13 LOC 5,340 5,340 1 Columbus OH Sewer Revenue TOB VRDO 0.110% 3/7/13 4,955 4,955 Columbus OH Sewer Revenue VRDO 0.100% 3/7/13 5,465 5,465 Cuyahoga County OH Economic Development Revenue (Cleveland Hearing & Speech) VRDO 0.130% 3/7/13 LOC 4,540 4,540 Cuyahoga County OH Housing Revenue VRDO 0.110% 3/7/13 LOC 6,935 6,935 Cuyahoga County OH Revenue 5.750% 7/1/13 (Prere.) 1,960 1,996 Cuyahoga County OH Revenue 6.000% 7/1/13 (Prere.) 1,465 1,493 Cuyahoga County OH Revenue (Cleveland Clinic) 5.750% 7/1/13 (Prere.) 2,040 2,078 Cuyahoga County OH Revenue (Cleveland Clinic) 6.000% 7/1/13 (Prere.) 1,155 1,177 Cuyahoga County OH Revenue (Cleveland Clinic) 6.000% 7/1/13 (Prere.) 3,520 3,588 Cuyahoga County OH Revenue (Cleveland Clinic) 6.000% 7/1/13 (Prere.) 4,380 4,465 Cuyahoga County OH Revenue (Cleveland Clinic) 6.000% 7/1/13 (Prere.) 2,450 2,497 Cuyahoga Falls OH BAN 1.000% 12/5/13 2,400 2,411 Deerfield Township OH BAN 1.000% 10/30/13 2,580 2,591 Delaware OH BAN 1.500% 4/24/13 2,000 2,003 Euclid OH BAN 1.250% 6/13/13 1,570 1,572 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.110% 3/7/13 LOC 5,200 5,200 1 Franklin County OH Hospital Facilities Revenue (Nationwide Children's Hospital Project) TOB VRDO 0.110% 3/7/13 7,180 7,180 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.110% 3/7/13 3,400 3,400 1 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) TOB VRDO 0.100% 3/7/13 8,740 8,740 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.110% 3/7/13 1,300 1,300 Franklin County OH Hospital Revenue (Holy Cross Health System) VRDO 0.090% 3/7/13 2,400 2,400 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.110% 3/7/13 6,975 6,975 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.110% 3/7/13 3,200 3,200 Green OH BAN 0.750% 6/19/13 1,475 1,477 1 Hamilton County OH Economic Development Revenue TOB VRDO 0.110% 3/7/13 LOC 2,020 2,020 Hamilton County OH Health Care Facilities Revenue (The Children's Home of Cincinnati) VRDO 0.110% 3/7/13 LOC 3,265 3,265 Hamilton OH BAN 1.125% 10/3/13 2,400 2,407 Independence OH BAN 1.125% 4/19/13 1,400 1,401 Kenston OH Local School District GO 5.000% 6/1/13 (Prere.) 1,000 1,012 Kent OH BAN 1.000% 10/8/13 1,750 1,756 Lake County OH BAN 1.000% 7/23/13 2,760 2,767 1 Lakewood OH City School District GO TOB VRDO 0.120% 3/7/13 3,825 3,825 Lancaster Port Authority Ohio Gas Revenue VRDO 0.110% 3/7/13 22,585 22,585 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.100% 3/7/13 5,000 5,000 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.190% 3/7/13 10,000 10,000 Lorain County OH Port Authority Educational Facilities Revenue (St. Ignatius High School Project) VRDO 0.130% 3/7/13 LOC 1,650 1,650 Lucas County OH BAN 1.000% 7/18/13 2,550 2,556 Mason OH City School District BAN 1.500% 1/30/14 3,000 3,034 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.150% 3/7/13 LOC 5,855 5,855 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.100% 3/7/13 3,300 3,300 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.120% 3/7/13 6,970 6,970 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.120% 3/7/13 3,990 3,990 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.140% 3/7/13 2,735 2,735 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.110% 3/7/13 100 100 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.120% 3/7/13 7,200 7,200 1 Montgomery County OH Revenue (Miami Valley Hospital) TOB VRDO 0.120% 3/7/13 7,500 7,500 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.090% 3/1/13 200 200 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.100% 3/1/13 6,745 6,745 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.100% 3/1/13 LOC 3,500 3,500 1 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) TOB VRDO 0.170% 3/7/13 (13) 13,320 13,320 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.110% 3/7/13 LOC 6,500 6,500 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.100% 3/7/13 LOC 14,650 14,650 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.110% 3/7/13 LOC 5,000 5,000 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 4/1/13 1,795 1,802 Ohio Capital Facilities Lease Appropriation Revenue 2.000% 4/1/13 1,130 1,132 Ohio Common Schools GO VRDO 0.100% 3/7/13 1,220 1,220 Ohio Development Assistance & Revitalization Project BAN 0.350% 5/30/13 (Prere.) 11,300 11,300 Ohio GO 5.000% 3/1/13 2,005 2,005 Ohio GO 5.000% 3/15/13 (Prere.) 1,470 1,473 Ohio GO VRDO 0.100% 3/7/13 8,500 8,500 Ohio GO VRDO 0.110% 3/7/13 985 985 1 Ohio Higher Education GO TOB VRDO 0.110% 3/7/13 16,975 16,975 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.150% 5/8/13 7,000 7,000 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.100% 3/1/13 LOC 9,050 9,050 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.120% 3/1/13 LOC 6,900 6,900 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.100% 3/1/13 5,205 5,205 Ohio Higher Educational Facility Commission Revenue (Marietta College Project) VRDO 0.120% 3/7/13 LOC 2,710 2,710 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) VRDO 0.120% 3/7/13 1,800 1,800 1 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) TOB VRDO 0.110% 3/7/13 LOC 2,435 2,435 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.110% 3/1/13 700 700 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.110% 3/1/13 2,425 2,425 1 Ohio Hospital Revenue (University Hospitals Health System Inc.) TOB VRDO 0.150% 3/7/13 (13) 5,000 5,000 1 Ohio Housing Finance Agency Residential Mortgage Revenue TOB VRDO 0.150% 3/7/13 990 990 1 Ohio Housing Finance Agency Residential Mortgage Revenue TOB VRDO 0.150% 3/7/13 430 430 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.100% 3/7/13 12,305 12,305 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.100% 3/7/13 13,000 13,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.110% 3/7/13 5,000 5,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.120% 3/7/13 3,240 3,240 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.120% 3/7/13 10,000 10,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.130% 3/7/13 4,900 4,900 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/13 4,960 5,029 Ohio State Higher Educational Facility Revenue (Ohio Dominican University) VRDO 0.110% 3/7/13 LOC 9,155 9,155 Ohio State University General Receipts Revenue CP 0.140% 3/6/13 8,200 8,200 Ohio State University General Receipts Revenue CP 0.200% 3/12/13 8,000 8,000 Ohio State University General Receipts Revenue CP 0.160% 6/11/13 7,790 7,790 Ohio State University General Receipts Revenue VRDO 0.070% 3/7/13 1,500 1,500 1 Ohio Turnpike Commission Turnpike Revenue TOB VRDO 0.100% 3/7/13 15,430 15,430 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.110% 3/7/13 LOC 7,450 7,450 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 12/1/13 1,000 1,036 Ohio Water Development Authority Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.110% 3/1/13 LOC 6,700 6,700 1 Olentangy OH School District GO TOB VRDO 0.110% 3/7/13 LOC 2,845 2,845 Stow OH BAN 1.500% 5/3/13 2,000 2,004 Toledo-Lucas County OH Port Authority Airport Development Revenue (Flight Safety International Inc.)VRDO 0.110% 3/7/13 11,450 11,450 University of Cincinnati OH BAN 2.000% 5/9/13 3,400 3,411 University of Cincinnati OH Revenue 5.000% 6/1/13 (Prere.) 1,000 1,012 Warren OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) VRDO 0.100% 3/7/13 LOC 2,000 2,000 Warren OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) VRDO 0.100% 3/7/13 LOC 3,130 3,130 Worthington OH City School District BAN 1.125% 4/16/13 2,500 2,503 Puerto Rico (1.0%) 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.110% 3/7/13 5,750 5,750 Total Tax-Exempt Municipal Bonds (Cost $593,996) Total Investments (101.0%) (Cost $593,996) Other Assets and Liabilities-Net (-1.0%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2013, the aggregate value of these securities was $175,495,000, representing 29.8% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 28, 2013. Ohio Tax-Exempt Money Market Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. Ohio Tax-Exempt Money Market Fund A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
